Citation Nr: 1401441	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for back disability, to include as secondary to service-connected bilateral foot disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to January 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a December 2008 rating decision of the VA RO in Philadelphia, Pennsylvania.  During the course of the appeal, the Veteran's claims file was permanently transferred to the RO in New Orleans, Louisiana which now has jurisdiction over the claim on appeal.

Within one year of the December 2007 rating decision, the Veteran submitted an April 2008 VA Form 21-4138 disagreeing with the denial of service connection for a back disability; hence, that decision was not final.  See 38 C.F.R. § 3.156 (2013).  As a result, the Board has listed the issue of service connection for a back disability on the title page accordingly.

In July 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record in the physical claims file.  During the hearing, the Veteran indicated he is not being treated at any VA facility and that he applied for disability benefits from the Social Security Administration (SSA) and the Board has all of the same medical evidence and records as SSA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The representative also clarified the issue on appeal is pursued on direct and secondary bases.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  

The appeal is REMANDED to the RO, via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

A remand is required in this case to ensure there is a complete record upon which to decide the issue on appeal.  The November 2011 VA Disability Benefits Questionnaire (DBQ) examination report for back conditions addressed a direct relationship between the Veteran's back disability and service-connected bilateral foot disability (in the negative).  However, the VA medical opinion did not adequately address whether the Veteran's back disability was aggravated by the bilateral foot disability, nor adequately addressed whether the Veteran's back disability is etiologically related to or caused by service, to include the documented in-service complaints of low back pain and painful feet.  Therefore, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following actions:
	
1.  Furnish the Veteran's entire claims file to the VA physician who conducted the November 2011 VA examination for back conditions and prepared the medical opinion (or a suitable substitute if that VA physician is unavailable).  All efforts made should be documented and incorporated into the claims file. 

The VA physician must review all pertinent evidence of record and prepare an addendum opinion as to the following:

a)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current back disability is aggravated (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.) by the service-connected bilateral foot disability.  

If aggravation is found, the physician should identify the baseline level of severity of the back disorder prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

b)  Whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's current back disability had its origin in service or is in any way related to the Veteran's military service, to include the documented in-service complaints of low back pain and painful feet.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA physician should explain why it would be speculative to respond.  

If an additional clinical evaluation is necessary to render the requested information, then that opportunity should be made available.

2.  Thereafter, the issue on appeal should be readjudicated on direct and secondary bases.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran and representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  


